AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                         Middle District
                                                     __________ District of
                                                                         of Florida
                                                                            __________

              CHRISTY-ANNE ARANCIBIA,                                  )
                                                                       )
                                                                       )
                                                                       )
                            Plaintiff(s)                               )
                                                                       )
                                v.                                            Civil Action No. 8:19-cv-1296-T-33AAS
                                                                       )
                                                                       )
           ABC FINANCIAL SERVICES, INC.,                               )
                                                                       )
                                                                       )
                           Defendant(s)                                )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) ABC FINANCIAL SERVICES, INC.
                                           RE: Kenneth Wurtenberg
                                           5791-B NW 151 Street
                                           Miami Lakes, FL 33014




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: John C. Distasio, Esquire
                                           Morgan & Morgan, Tampa, P.A.
                                           One Tampa City Center
                                           201 North Franklin Street, 7th Floor
                                           Tampa, Florida 33602
                                           (813) 223-5505

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                  CLERK
                                                                                      K OF COURT
                                                                                        OF C OU
                                                                                             O URT
                                                                                                RT

                                                                                          BarbaraSohn
Date:      May 31, 2019
                                                                                          Signature
                                                                                          SSi
                                                                                           Sign
                                                                                            ign
                                                                                              gnat
                                                                                                ature
                                                                                                atuure of
                                                                                                   ur  of C
                                                                                                          Clerk
                                                                                                            leerk
                                                                                                               rk oorr D
                                                                                                                       De
                                                                                                                       Deputy
                                                                                                                         ep Clerk
AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.         8:19-cv-1296-T-33AAS

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
